07/21/2020

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 20-0250

                                       OP 20-0250                 FILED
 PATRICK JOSEPH ADAMS,                                              JUL 21 2020
                                                                          Greenwood
                                                                  Bowen
                                                                         Supreme Court
                                                                Clerk of    Montana
                                                                   State of
             Petitioner,

       v.
                                                                   ORDER
 PETER BLUDWORTH, WARDEN,
 CROSSROADS CORRECTIONAL
 CENTER,

             Respondent.


       Representing himself, Patrick Joseph Adams has filed a verified petition for a writ
of habeas corpus, alleging illegal confinement as a result of a 2019 parole revocation. In
compliance with this Court's May 8, 2020 Order, the Special Assistant Attorneys General
for the Department of Corrections (DOC or the Department) have filed a response that
Adams's petition should be denied and dismissed.
      Both Adams and the Department provide details about Adarns's criminal history.
Adams has recent sentences from two Montana District Courts. The Cascade County
District Court sentenced Adams to a three-year prison term for felony burglary on
November 26, 2018. Less than a month later, the Missoula County District Court
committed Adams to the DOC for two concurrent, suspended five-year terrns for felony
criminal possession of dangerous drugs with intent to distribute and felony forgery. The
sentence from Missoula County runs concurrently with his Cascade County sentence.
      The Department further provides that Adams appeared before the Board ofPardons
and Parole(Board)on June 25,2019. The Board granted conditional parole, that is, Adams
must obtain DOC approval of his parole plan and chemical dependency counseling in the
community. On September 12, 2019, the DOC approved Adams's parole plan where
Adams would complete successfully a 180-day Intensive Supervision Program (ISP) and
reside at the Blue Thunder Lodge, a sober living residence in Great Falls. (Emphasis
added.) Adams signed his conditions of parole supervision and signed a travel permit that
had explicit instructions about the mode of travel, intake at the Blue Thunder Lodge, and
when Adams should report to his supervising officer. The reporting instructions stated:
      Mr. Patrick Adams will Parole from MSP on Monday September 23, 2019.
      He is to follow all the conditions of his release. Mr. Adarns will be
      transported from MSP to the Butte bus depot where a pre-purchased ticket
      will be waiting for him[;] he is to take the first available bus to Great Falls
      MT. Upon arrival in Great Falls he is to immediately report to the Blue
      Thunder Lodge for intake[;] he is to report there no later than 5:00[]pm. On
      Tuesday Septernber 24, 2019 he is to report in PERSON to Office Mike
      [Stimac] at the Great Falls P & P office.

       Adams was fitted with a GPS monitor prior to his release and transported to the bus
station in Butte. On September 24, 2020, Adarns met with Officer Stimac, his supervising
Probation and Parole Officer, to review his parole conditions; to complete supplemental
ISP forms, and to receive an ISP offender handbook. Officer Stimac and Adams discussed
the prohibition about association with other probationers, parolees, or inmates without prior
approval from his parole officer. Adams mentioned his wife who was also on probation
and under DOC supervision until October 3, 2019. Officer Stimac advised Adams that the
"no association" condition was a parole condition that would not be changed. Officer
Stirnac relayed, however, that he would contact his wife's supervisory officer as well as
Blue Thunder Lodge personnel in determining what contact between Adams and his wife
would be permitted. Adarns had a 5:00 P.M. curfew at the Lodge and other rules by which
he had to abide. Adams was to seek employment and attend his treatment programming
meetings as well as to reinstate his driver's license.
       Adains is soinewhat repetitive in his petition and includes a lengthy affidavit,
reiterating his factual claims. He raises eleven issues, rnany of which are not cognizable
under a writ of habeas corpus. Section 46-22-101(1), MCA. Adams states that he was sent
to MSP on January 2, 2019, and then he was granted parole on September 23, 2019. His
troubles started four days later with his arrest. He contends that his revocation of parole
was illegal, violating his due process rights. He cites to Morrissey v. Brewer, 408 U.S.
2
471, 92 S. Ct. 2593 (1972), and lists what is required for a parole revocation. He argues
that the Board was not neutral and detached nor was he allowed to call witnesses or to
cross-examine. Adams claims that while he did have an onsite hearing prior to the
revocation, the hearings officer found no probable cause. He also alleges that false
evidence was used to conduct his illegal parole revocation. Adams requests his release
from prison, investigations into the Probation and Parole Officers, and credit for dead time
among other items.
       The Department maintains that Adams has not demonstrated illegal restraint or
incarceration to grant his writ's issue. The Department points out that on October 2, 2019,
Officer Stimac submitted an Affidavit of Probable Cause detailing the alleged violations
by Adams of his parole, such as program violations, agenda violations, and residence. The
Department provides that Adams had not complied with the instructions set out for his
release because he had not used the purchased bus ticket but instead had his wife pick hirn
up and transport him to Great Falls where they spent the night together. The Department
states that Adams had violated these reporting instructions within the first twenty-four
hours of his release, and that within four days of his release, Officer Stimac determined
from the GPS monitor's data that Adams was at a local motel. On September 27, 2019,
the Department explains that Probation and Parole Officers found Adams driving a van
with his wife in the passenger seat. The Department adds that upon a search, drugs, drug
paraphernalia, and ammunition were found. The Department points to the conversation
between Officer Stimac and the Blue Thunder Lodge's personnel who would be
terminating his residence in the program because Adams was non-compliant with its rules.
       The Department addresses Adams's allegations about due process violations with
the subsequent onsite hearing at the Cascade County Detention Center and the Board's
revocation of his parole. The Department notes that any other alleged constitutional
violations by Adams are not cognizable under a writ of habeas corpus. Gates v. Missoula
County Comm'rs, 235 Mont. 261, 262, 766 P.2d 884, 884-85 (1988). The Department
counters that Adams received all the process he was due at the onsite hearing because he
received a hearing notice containing the alleged parole violations. Morrissey, 408 U.S. at

                                            3
486-87, 92 S. Ct. at 2603. See also §§ 46-23-1001 through 46-23-1032, MCA (Montana
statutes codifying the process for both probation and parole supervision and revocation).
The Department points out that Adams acknowledged receipt of this notice. Section 46-
23-1024(2), MCA; Admin. R. Mont. 20.25.801 (2016). The Department states that Adarns
appeared at this hearing and spoke on his own behalf. The Department notes that Adams
had a fair hearing by an independent officer, pursuant to § 46-23-1024(2), MCA. The
Department clarifies that "Whe hearing[s] officer's conclusion that Officer Stimac was
more credible than Adams is not a due process violation." Contrary to Adams's claim,
probable cause existed to proceed with revocation as the Department details.             The
Department provides the hearings officer's summary disposition:
       Adams plead[ed] guilty to a majority of the violations and was found guilty
       of the remaining violations. It was determined by the Hearings Officer
       Adams had violated the terms and conditions of his Parole and it is requested
       he be returned to the [Board] for a formal hearing.

       Turning to Adams's rernaining allegation that the Board's parole revocation hearing
violated due process and the Double Jeopardy Clause of the United States Constitution's
Fifth Amendment, the Department points out that the revocation of parole is not a part of
the criminal prosecution. Morrissey, 408 U.S. at 480, 92 S. Ct. at 2599-600. More
irnportantly, the Department puts forth that the revocation hearing is distinct because all
facts are considered to reach the final decision to revoke parole. Morrissey, 408 U.S. at
487-88, 92 S. Ct. at 2603-04. Again, contrary to Adarns's allegations, the Department
states that the revocation hearing is required due process, pursuant to § 46-23-1025, MCA,
and Adrnin. R. M.20.25.801(12)(2016). The Department points out that Adams received
written notice of his rights, the hearing,the claiined violations, and the supporting evidence
two weeks before his hearing. The Departinent provides a transcript ofthe hearing, noting
that Adains waived his right to an attorney; that he stated that he understood the charges,
and that no witnesses were present to cross-examine. The Departinent offers a copy ofthe
Board's case disposition where the Board denied his parole, scheduling Adains for
reappearance in November 2020, and noted "multiple parole violations immediately upon
release . . . ." The Department concludes that Adams has not demonstrated either that he
                                              4
is unlawfully irnprisoned or that his procedural due process rights were violated during the
revocation of his parole in 2019.
       We agree with the Department. Based upon the foregoing, Adams's petition for a
writ of habeas corpus should not issue because he has not demonstrated illegal restraint as
a result ofthe 2019 parole revocation. Section 46-22-101(1), MCA. Adams is not entitled
to habeas corpus relief, other requested relief, or his immediate release from prison.
       Since the time of ordering a response, we observe that Adams has filed three
documents—a Motion to Supplement Habeas Corpus Writ; a pleading, titled "Evidence;"
and Motion to be Well-Taken, Motion for Summary Judgment and Denial of Out of Time
Filings—in this case. We decline to consider these pleadings because they do not cornport
with the Montana Rules ofAppellate Procedure. M.R. App.P. 14(5)and 14(7). Therefore,
      IT IS ORDERED that Adams's Motion to Supplement Habeas Corpus Writ;
"Evidence;" and Motion for Summary Judgment and Denial of Out of Time Filings are all
DENIED.
      IT IS FURTHER ORDERED that Adams's Petition for a Writ of Habeas Corpus is
DENIED and DISMISSED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Patrick Adams personally.
      DATED this       Cdday of July, 2020.


                                                               Chief Justice




                                                                 Justices
                                             5